            IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF OKLAHOMA

JESSE DALTON,                                    )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )         No. CIV 18-299-RAW-SPS
                                                 )
REGINA VANBLARICOM,                              )
                                                 )
                      Defendant.                 )

                                   OPINION AND ORDER

       On September 4, 2016, Plaintiff, a pro se prisoner incarcerated at Oklahoma State

Penitentiary (OSP) in McAlester, Oklahoma, filed this civil rights action pursuant to 42

U.S.C. ' 1983 (Dkt. 1).       He alleged Defendant Regina VanBlaricom, OSP Medical

Administrator, violated his constitutional rights by denying him dental care and by failing

to respond to his grievances (Dkt. 1). He paid the initial partial filing fee on September

19, 2018.

       On November 5, 2018, the Court entered an Order Staying Proceedings and

Requiring Special Report (Dkt. 11) and mailed a copy to Plaintiff. On December 3, 2018,

Plaintiff=s copy of the Order was returned, marked A Return to Sender, Refused, Unable to

Forward@ (Dkt. 12). According to the Oklahoma Department of Corrections Offender

website, Plaintiff remains incarcerated at OSP.1 Because Plaintiff apparently has refused



       1
           The Court takes judicial notice of the Oklahoma DOC Offender website at
https://okoffender.doc.ok.gov/, pursuant to Fed. R. Evid. 201. See Triplet v. Franklin, 365 Fed.
App=x 86, 92, 2010 WL 409333, at *6 n.8 (10th Cir. Feb. 5, 2010).
to accept mail from the Court, this action is dismissed without prejudice for his failure to

prosecute. See United States ex rel. Geminis v. Health Net, Inc., 400 F.3d 853, 854-56

(10th Cir. 2005) (dismissing appeal sua sponte for failure to prosecute because appellant

disappeared and failed to meet court deadlines).

       ACCORDINGLY, this action is, in all respects, DISMISSED WITHOUT

PREJUDICE for failure to prosecute.

       IT IS SO ORDERED this 11th day of December 2018.




                                             2
